Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 8-10, 16-19, 22-23, 25, 27-28, 88 and 90-91 are pending in this application.

Election/Restrictions
Applicant’s election without effective traverse of species c. in the reply filed on 03/01/2021 is acknowledged. Upon further review of the case and search results, it is deemed necessary to withdraw the Restriction Requirement.

Ex Parte Quayle
3.	This application is in condition for allowance except for the following formal matters: The abstract submitted on 02/27/2020 is objected to because it does not describe applicant’s invention. 

    PNG
    media_image1.png
    102
    698
    media_image1.png
    Greyscale

Applicant is reminded of the proper content of an abstract of the disclosure.  In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, 
It is recommended that applicants insert the chemical structure in the abstract and include its use (for the treatment of the pain) and submit it in a separate sheet of paper.
 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Information Disclosure Statement
4.	Applicant’s Information Disclosure Statement, filed on 04/30/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



March 15, 2021